The following order has been entered on the motion filed on the 17th day of June 2005 by Defendant for extension of time to serve record on appeal until 8/1/2005:"Motion Allowed. Defendant shall have up to and including the 1st day of August 2005 to serve his/her proposed record upon the district attorney. The parties shall then proceed to settle and file the record on appeal pursuant to the provisions of Appellate Rules 11 and 12. By order of the Court in conference this the 17th day of June 2005."